 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT TACOMA

 6   JAMES ANTHONY WILLIAMS,
                                                          Case No. C19-5183-RJB-TLF
 7                           Plaintiff,
           v.                                             ORDER DISMISSING PLAINTIFF’S
 8                                                        COMPLAINT
     STEPHEN SINCLAIR, et al.,
 9
                             Defendants.
10

11         The Court, having reviewed the Report and Recommendation of Judge Theresa

12   L. Fricke, United States Magistrate Judge and the record, no objections to the report

13   and recommendation having been filed, does hereby find and ORDER:

14
           (1)   The Court ADOPTS the Report and Recommendation (Dkt. 29);
15
           (2)   Plaintiff’s motion to voluntarily dismiss his complaint (Dkt. 26) is
16               GRANTED;

17         (3)   The complaint is DISMISSED WITHOUT PREJUDICE;

18         (4)   Other pending motions are DENIED as moot; and

           (5)   The Clerk is directed to provide a copy of this order to all parties.
19

20         Dated this 18th day of February, 2020.

21

22                                        A
                                          ROBERT J. BRYAN
23
                                          United States District Judge
24

25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
